Citation Nr: 1220128	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  10-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left arm disability. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to September 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the claims. 

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of the hearing is of record.  

The Board remanded the claims in September 2010 for additional development.  The actions directed by the Board have been accomplished and the matters returned for appellate review.  

The Veteran submitted additional evidence in the form of a statement in support of claim in April 2012, after the appeal was certified to the Board.  See April 2012 VA Form 8.  As the decision below grants service connection for disabilities involving the Veteran's left arm, bilateral knees, and low back, remand to the to the agency of original jurisdiction (AOJ) is not necessary.  See 38 C.F.R. §§ 19.37(b), 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by finding that his current left arm, bilateral knee, and low back disabilities are etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left arm disability have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for disabilities involving the left arm, bilateral knees, and low back, which represents a complete grant of the benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for disabilities involving his left arm, bilateral knees, and low back, which he contends were injured in an in-service accident on board the U.S.S. Randolph.  He reports that the accident occurred while he was helping to unload aircraft engines, and that he got caught between two engines and was hanging by his left arm.  The Veteran indicates that he sustained a crush injury to the left arm, which was put in a cast, and also jammed his knees and hurt his back.  He asserts that he was treated in sick call only for his arm injury and the cast was removed before he departed from the ship in Norfolk.  The Veteran testified that he has had problems with his left arm, bilateral knees, and low back since service and asserts that the Atlantic Coast Line Railroad refused to hire him because of his back.  See September 2008 VA Form 21-526; September 2009 VA Form 9; March 2010 hearing transcript; April 2012 statement in support of claim.  

The available service treatment records are devoid of reference to complaint of, or treatment for, any problems involving the left arm, bilateral knees, and/or low back.  The post-service medical evidence of record, which is comprised of VA and private treatment records, is also devoid of reference to complaint of, or treatment for, any problems involving the left arm, bilateral knees, and/or low back.  

In an April 2010 letter, the Veteran's private physician, Dr. K.L.C., reported that the Veteran had complained of pain involving his bilateral knees, left arm and wrist, and low back; that he had reported an in-service crush injury involving his left hand and wrist that resulted in a fracture and that required casting; and that his bilateral knees and lower back were also injured at that time.  Dr. C. reported that currently, the Veteran had advanced arthritic changes in the left hand and wrist compared to the right side, notable deformity of the left hand compared to the right, severe arthritic changes in his bilateral knees, left worse than right, and chronic low back pain secondary to advanced degenerative disc disease.  It was Dr. C's opinion that the Veteran's advanced state of arthritic joint changes is secondary to the in-service injuries.  

The Board remanded the claims in pertinent part for a VA examination, which was conducted in November 2011.  The Veteran reported getting caught between two airplane engines during service and injuring his back, bilateral knees and left wrist and forearm.  The VA examiner diagnosed lumbago, osteoarthritis of the bilateral knees, and broken left wrist and forearm, and indicated that the date of diagnosis for each was 1959.  The examiner noted that he was unable to find any documentation of the in-service accident in the service treatment records but that if this could be proven, then he thought all these issues were related to the Veteran's time in service.  Otherwise, he could not say this was the case without definite proof.  In a November 2011 addendum, the VA examiner reported reviewing the claims folder.  

The Veteran's assertion that he was involved in an in-service accident involving two aircraft engines, which resulted in injuries to his left arm, bilateral knees, and low back, is both competent and credible, as is his assertion that he has had problems with his left arm, bilateral knees, and low back since service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Given the foregoing, and taking into consideration the opinions provided by Dr. C. and the November 2011 VA examiner, the Board resolves reasonable doubt in the Veteran's favor by finding that service connection for disabilities involving his left arm, bilateral knees, and low back, is warranted as etiologically related to active service.  38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for a left arm disability is granted. 

Service connection for a left knee disability is granted. 

Service connection for a right knee disability is granted. 

Service connection for a low back disability is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


